Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed August 19, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites “acquiring, by a processor, passenger information through a camera”. Claim 2 then recites “acquiring, by the processor, upon determining that the vehicle is located within a predetermined distance from the destination, the passenger information through the camera”. This means that the camera does not acquire passenger information if the vehicle is not within the predetermined distance. However, claim 1 already states that the camera acquired the passenger’s information using the camera. Therefore, claim 2 fails to include all the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 8-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Engle et al., U.S. Patent Application Publication No. 2020/0056901 (referred to hereafter as Engle) in view of Couleaud et al., U.S. Patent Application Publication No. 2019/0273964 (referred to hereafter as Couleaud).
As to claims 1 and 16, Engle teaches a method and device for guiding a get-off point, comprising: 
classifying, by an external server, a type of passenger based on the passenger information (see para. 43 and 50-51); 
determining, by the processor, one or more get-off points based on the type of passenger (see para. 43 and 50-51); and 
indicating, by the processor, the one or more get-off points to the passenger (see para. 43 and 50-51).
	Engle does not teach acquiring, by a processor, passenger information through a camera. However, Couleaud teaches a method/device for identifying a passenger’s age/demographic using a camera (see para. 32 and 77). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to identify the passenger’s type using a camera in Engle as taught by Couleaud. Motivation to do so comes from the teachings well known in the art that doing so would allow the system to automatically identify the demographics/age of the passenger without any user interaction and would therefore make the method more user friendly.
As to claim 8, Engle in view of Couleaud teaches the method of claim 1. Engle further teaches the determining one or more get-off points comprises: determining, by the processor, a first get-off point based on passenger type information and/or a destination information; and determining, by the processor, a second get-off point, the second get-off point being a get-off point of another passenger who is of a same type as the type of passenger (see para. 41-43 and 50).
As to claim 9, Engle in view of Couleaud teaches the method of claim 1. Engle further teaches the determining a first get-off point comprises: receiving, by the processor, the passenger type information from the external server; and receiving, by the processor, the destination information through an interface, and wherein the destination information comprises at least one of road condition information, traffic condition information, information about objects in vicinity of a destination, or weather information (see para. 41-43 and 50).
As to claim 10, Engle in view of Couleaud teaches the method of claim 1. Engle further teaches the determining a second get-off point comprises: receiving, by the processor, disembarking information of another passenger, who is of a same type as the type of passenger, from the external server, and wherein the disembarking information of another passenger comprises information about a location of a get-off point at which the another passenger finished getting off a vehicle and information about a number of times of disembarking (see para. 41-43 and 50).
As to claim 11, Engle in view of Couleaud teaches the method of claim 1. Engle further teaches the determining one or more get-off points further comprises: generating, by the processor, upon determining that neither the first get-off point nor the second get-off point exists, a third get-off point based on information about traffic in vicinity of the destination, the third get-off point being a new get-off point (see para. 28, 41-43 and 50).
As to claim 12, Engle in view of Couleaud teaches the method of claim 11. Engle further teaches the indicating the one or more get-off points comprises: outputting, by the processor, information about locations of the one or more get-off points through a user interface device; and determining, by the processor, one final get-off point among the one or more get-off points based on a signal input by the passenger (see para. 41-43 and 50).
As to claim 13, Engle in view of Couleaud teaches the method of claim 12. Engle further teaches the one or more get-off points comprise at least one of the first get-off point, the second get-off point, or the third get-off point, and wherein the outputting information about locations of the one or more get-off points comprises displaying, by the processor, different icons, each representing a corresponding one of the first get-off point, the second get-off point, and the third get-off point, at corresponding locations (see para. 51-52).
As to claim 15, Engle in view of Couleaud teaches the method of claim 1. Engle further teaches determining, by the processor, whether the passenger finished getting off a vehicle; transmitting, by the processor, upon determining that the passenger finished getting off the vehicle, disembarking information of the passenger to the external server; and storing, by the external server, the disembarking information of the passenger, and wherein the disembarking information of the passenger comprises information about a location of a get-off point at which the passenger finished getting off the vehicle, disembarking time information, information about the type of passenger, and information about whether the passenger got out of the vehicle safely (see para. 41-43 and 50).
4.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Engle et al., U.S. Patent Application Publication No. 2020/0056901 (referred to hereafter as Engle) in view of Couleaud et al., U.S. Patent Application Publication No. 2019/0273964 (referred to hereafter as Couleaud), further in view of Jin et al., U.S. Patent Application Publication No. 2019/0311616 (referred to hereafter as Jin).
As to claim 14, Engle further teaches the one or more get-off points comprise at least one of the first get-off point, the second get-off point, or the third get-off point, and wherein the outputting information about locations of the one or more get-off points comprises displaying, by the processor, different icons, each representing a corresponding one of the first get-off point, the second get-off point, and the third get-off point, at corresponding locations (see para. 51-52).
	Engle in view of Couleaud do not teach indicating the one or more get-off points further comprises: transmitting, by the processor, upon determining that the third get-off point is the final get-off point, information about get-off to vehicles in vicinity of the third get-off point via V2X communication. However, Jin teaches indicating the one or more get-off points further comprises: transmitting, by the processor, upon determining that the third get-off point is the final get-off point, information about get-off to vehicles in vicinity of the third get-off point via V2X communication (see para. 38). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to indicate the one or more get-off points further comprises: transmitting, by the processor, upon determining that the third get-off point is the final get-off point, information about get-off to vehicles in vicinity of the third get-off point via V2X communication in Engle as taught by Jin. Motivation to do so comes from the knowledge well known in the art that doing so would allow the vehicles to make informed routing decision by knowing location of pedestrians which would decrease the chance of vehicles colliding with pedestrians and causing injuries.
Allowable Subject Matter
5.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663